HATCH, J.
(concurring). I concur in the reversal of this judgment, for errors in the court’s charge to the jury. The instructions to the jury upon the question of corroboration did not correctly state the law. The court said, among other things, “You will readily understand that they [the authorities he had mentioned] do not require that the evidence outside the testimony requiring support shall establish the offense itself.” This was excepted to, and the request made to charge that “the evidence must not only tend to support, but must support, the story of the witness.” This request was refused, and an exception was taken. The request was then made to charge that “the evidence must support the act charged as a crime.” This request was refused, and an exception duly taken to the original charge and the refusal to charge as requested. The exceptions were well taken. The charge was in conflict with the rule laid down in People v. Plath, 100 N. Y. 590, 3 N. E. 790, where it was held that corroborating proof must be given tending to establish the commission of a crime, and that it was perpetrated by the person accused, before a conviction can be lawfully had.